                                                                            Case 2:21-cv-00973-JAD-NJK Document 1 Filed 05/21/21 Page 1 of 8




                                                                      David Krieger, Esq.
                                                                 1
                                                                      Nevada Bar No. 9086
                                                                 2    Shawn Miller, Esq.
                                                                 3
                                                                      Nevada Bar No. 7825
                                                                      KRIEGER LAW GROUP, LLC
                                                                 4    2850 W. Horizon Ridge Parkway
                                                                 5    Suite 200
                                                                      Henderson, Nevada 89052
                                                                 6
                                                                      Phone: (702) 848-3855
                                                                 7    Email: dkrieger@kriegerlawgroup.com
                                                                      Email: smiller@kriegerlawgroup.com
                                                                 8

                                                                 9    Attorney for Plaintiff
                                                                 10
                                                                      Hope Boddy

                                                                 11                        UNITED STATES DISTRICT COURT
                                                                                                DISTRICT OF NEVADA
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                                                                  :   Civil Action No.:
                                                                 14   HOPE BODDY,                                 :
                                                                                                                  :
                                                                 15
                                                                                          Plaintiff,              :   COMPLAINT FOR DAMAGES
                                                                 16          v.                                   :   PURSUANT TO THE FAIR
                                                                 17                                               :   CREDIT REPORTING ACT, 15
                                                                      CHEX SYSTEMS, INC,                          :   U.S.C. § 1681, ET SEQ.
                                                                 18                                               :
                                                                 19                       Defendant.              :   JURY TRIAL DEMANDED
                                                                                                                  :
                                                                 20
                                                                                                                  :
                                                                 21                                     INTRODUCTION
                                                                 22      1. The United States Congress has found the banking system is dependent upon
                                                                 23
                                                                            fair and accurate credit reporting. Inaccurate credit reports directly impair the
                                                                 24

                                                                 25         efficiency of the banking system, and unfair credit reporting methods
                                                                 26
                                                                            undermine the public confidence, which is essential to the continued
                                                                 27
                                                                            functioning of the banking system. Congress enacted the Fair Credit
                                                                 28
                                                                         Case 2:21-cv-00973-JAD-NJK Document 1 Filed 05/21/21 Page 2 of 8




                                                                         Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”), to ensure fair and accurate
                                                                 1

                                                                 2       reporting, promote efficiency in the banking system, and protect consumer
                                                                 3
                                                                         privacy. The FCRA seeks to ensure consumer reporting agencies exercise
                                                                 4

                                                                 5       their grave responsibilities with fairness, impartiality, and a respect for the
                                                                 6
                                                                         consumer’s right to privacy because consumer reporting agencies have
                                                                 7
                                                                         assumed such a vital role in assembling and evaluating consumer credit and
                                                                 8

                                                                 9       other information on consumers. The FCRA also imposes duties on the
                                                                 10
                                                                         sources that provide credit information to credit reporting agencies, called
                                                                 11
                                                                         “furnishers.”
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                      2. Through a tightly wound set of procedural protections, the FCRA protects
                                                                 14
                                                                         consumers from the material risk of harms that otherwise flow from inaccurate
                                                                 15

                                                                 16      reporting. Thus, through the FCRA, Congress struck a balance between the
                                                                 17
                                                                         credit industry’s desire to base credit decisions on accurate information, and
                                                                 18

                                                                 19      consumers’ substantive right to protection from damage to reputation, shame,
                                                                 20
                                                                         mortification, and the emotional distress that naturally follows from
                                                                 21
                                                                         inaccurate reporting of a consumer’s fidelity to his or her financial
                                                                 22

                                                                 23      obligations.
                                                                 24
                                                                      3. Hope Boddy (“Plaintiff”), by Plaintiff’s attorneys, brings this action against
                                                                 25

                                                                 26      CHEX SYSTEMS, INC (“Chex” or “Defendant”) for violations of the
                                                                 27
                                                                         FCRA, as set forth below.
                                                                 28
                                                                          Case 2:21-cv-00973-JAD-NJK Document 1 Filed 05/21/21 Page 3 of 8




                                                                                                    JURISDICTION AND VENUE
                                                                 1

                                                                 2
                                                                      4. This Court has federal question jurisdiction because this case arises out of

                                                                 3        violations of the FCRA. 15 U.S.C. § 1681 et seq.; 28 U.S.C. § 1331; Smith v.
                                                                 4
                                                                          Community Lending, Inc., 773 F.Supp.2d 941, 946 (D. Nev. 2011).
                                                                 5

                                                                 6    5. Venue is proper in the United States District Court for the District of Nevada
                                                                 7
                                                                          pursuant to 28 U.S.C. § 1391(b) because Plaintiff is a resident of Clark
                                                                 8

                                                                 9
                                                                          County, Nevada and because Defendant is subject to personal jurisdiction in

                                                                 10       Clark County, Nevada; conducts business in Clark County, Nevada; the
                                                                 11
                                                                          events giving rise to this action occurred in Clark County, Nevada; and
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12

                                                                          Defendant is registered with the Nevada Secretary of State as a foreign limited
                               Henderson, Nevada 89052




                                                                 13

                                                                 14
                                                                          liability company and has appointed a registered agent in Nevada.
                                                                 15

                                                                 16
                                                                                                          PARTIES

                                                                 17
                                                                      6. Plaintiff is a natural person residing in the County of Clark, State of Nevada. In

                                                                 18       addition, Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §
                                                                 19
                                                                          1681a(c).
                                                                 20

                                                                 21   7. Chex regularly assembles and/or evaluates consumer credit information for the
                                                                 22
                                                                          purpose of furnishing consumer credit reports to third parties, and uses
                                                                 23

                                                                 24
                                                                          interstate commerce to prepare and/or furnish the reports.           Chex is a

                                                                 25       “consumer reporting agency” as that term is defined by 15 U.S.C. § 1681a(f),
                                                                 26
                                                                          doing business with its principal place of business in Minnesota.
                                                                 27

                                                                 28
                                                                          Case 2:21-cv-00973-JAD-NJK Document 1 Filed 05/21/21 Page 4 of 8




                                                                      8. Unless otherwise indicated, the use of Defendant’s names in this Complaint
                                                                 1

                                                                 2       includes all agents, employees, officers, members, directors, heirs, successors,
                                                                 3
                                                                         assigns, principals, trustees, sureties, subrogees, representatives, and insurers
                                                                 4

                                                                 5       of Defendant.
                                                                 6
                                                                                Chex Failed to Respond to Plaintiff’s Written Dispute
                                                                 7
                                                                      9. In a Chex credit report dated November 10, 2020, Chex reported inaccurate
                                                                 8

                                                                 9       information regarding Plaintiff’s. Particularly, Chex reported a number of
                                                                 10
                                                                         incorrect addresses and phone numbers associated with Plaintiff.
                                                                 11
                                                                      10. On or about February 5, 2021, pursuant to 15 U.S.C. § 1681i(a)(2), Plaintiff
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                         disputed Chex’s reported information regarding misreported trade lines by
                                                                 14
                                                                         notifying Chex, in writing, of the incorrect and inaccurate information
                                                                 15

                                                                 16      reported by Chex.
                                                                 17
                                                                      11. Specifically, Plaintiff mailed a written dispute, first class mail, to Chex
                                                                 18

                                                                 19      (“Dispute Letter”), requesting disputed inaccurate and incorrect information
                                                                 20
                                                                         be removed, corrected, or deleted.
                                                                 21
                                                                      12. Chex was required to conduct an investigation into the disputed information
                                                                 22

                                                                 23      pursuant to 15 U.S.C. § 1681i.
                                                                 24
                                                                      13. Chex thereafter failed to comply with its obligation to provide Plaintiff with
                                                                 25

                                                                 26      the results of any “reinvestigation” completed pursuant to 15 U.S.C. §
                                                                 27
                                                                         1681i(a)(6) relating to the Dispute Letter.      While Chex sent Plaintiff a
                                                                 28
                                                                         Case 2:21-cv-00973-JAD-NJK Document 1 Filed 05/21/21 Page 5 of 8




                                                                         reinvestigation, it failed to remove all the disputed addresses and telephone
                                                                 1

                                                                 2       numbers or provide any information into how it validated them.
                                                                 3
                                                                      14. As a result of Chex’s failure to provide a consumer disclosure, Chex
                                                                 4

                                                                 5       negligently failed in its duties as required by and in violation of 15 U.S.C. §
                                                                 6
                                                                         1681i(a)(6).
                                                                 7
                                                                      15. Further, Chex willfully failed in its duties as required by and in violation of
                                                                 8

                                                                 9       15 U.S.C. § 1681i(a) when Chex failed to provide written notice to Plaintiff
                                                                 10
                                                                         of the results of a reinvestigation not later than 5 business days after the
                                                                 11
                                                                         completion of the reinvestigation (assuming an investigation was completed),
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                         by mail or, if authorized by the consumer for that purpose, by other means
                                                                 14
                                                                         available to the agency. Indeed, Chex failed to provide Plaintiff any evidence
                                                                 15

                                                                 16      of any investigation it conducted into the address and phone number disputes
                                                                 17
                                                                         raised in the Dispute Letter, thereby shirking Chex’s duties under the FCRA.
                                                                 18

                                                                 19                            FIRST CAUSE OF ACTION
                                                                                    VIOLATION OF THE FAIR CREDIT REPORTING ACT
                                                                 20
                                                                                           15 U.S.C. § 1681 ET SEQ. (FCRA)
                                                                 21
                                                                      16. Plaintiff incorporates by reference all the above paragraphs of this Complaint
                                                                 22

                                                                 23      as though fully stated herein.
                                                                 24
                                                                      17. Defendant failed to conduct a reasonable investigation as required by 15
                                                                 25

                                                                 26      U.S.C. § 1681i(a).
                                                                 27

                                                                 28
                                                                         Case 2:21-cv-00973-JAD-NJK Document 1 Filed 05/21/21 Page 6 of 8




                                                                      18. Defendant failed to review all relevant information provided by Plaintiff in
                                                                 1

                                                                 2       the dispute to Defendant, as required by and in violation of 15 U.S.C. §
                                                                 3
                                                                         1681i(a).
                                                                 4

                                                                 5    19. Upon receipt of Plaintiff’s dispute, Defendant failed to conduct an
                                                                 6
                                                                         investigation with respect to the disputed information as required by 15 U.S.C.
                                                                 7
                                                                         § 1681i(a).
                                                                 8

                                                                 9    20. Despite Plaintiff’s efforts to correct Defendant’s erroneous reporting in
                                                                 10
                                                                         writing, Defendant neglected, refused, or failed to do so.
                                                                 11
                                                                      21. Defendant’s failure to provide a comprehensive investigation into Plaintiff’s
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                         dispute was willful. Plaintiff is, accordingly, eligible for statutory damages.
                                                                 14
                                                                      22. Also as a result of Defendant’s continued inaccurate reporting, Plaintiff has
                                                                 15

                                                                 16      suffered actual damages, including without limitation fear of credit denials,
                                                                 17
                                                                         out-of-pocket expenses in challenging Defendant’s wrongful representations,
                                                                 18

                                                                 19      damage to her creditworthiness, and emotional distress.
                                                                 20
                                                                      23. The foregoing acts and omissions constitute numerous and multiple willful,
                                                                 21
                                                                         reckless, or negligent violations of the FCRA, including but not limited to
                                                                 22

                                                                 23      each and every one of the above-cited provisions of the FCRA, 15 U.S.C. §
                                                                 24
                                                                         1681.
                                                                 25

                                                                 26   24. As a result of each and every willful violation of the FCRA, Plaintiff is
                                                                 27
                                                                         entitled to actual damages as the Court may allow pursuant to 15 U.S.C. §
                                                                 28
                                                                            Case 2:21-cv-00973-JAD-NJK Document 1 Filed 05/21/21 Page 7 of 8




                                                                            1681n(a)(1); statutory damages pursuant to 15 U.S.C. § 1681n(a)(1); punitive
                                                                 1

                                                                 2          damages as the Court may allow pursuant to 15 U.S.C. § 1681n(a)(2); and
                                                                 3
                                                                            reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1681n(a)(3) from
                                                                 4

                                                                 5          Defendant.
                                                                 6
                                                                         25. As a result of each and every negligent noncompliance of the FCRA, Plaintiff
                                                                 7
                                                                            is entitled to actual damages as the Court may allow pursuant to 15 U.S.C. §
                                                                 8

                                                                 9          1681o(a)(1); and reasonable attorney’s fees and costs pursuant to 15 U.S.C. §
                                                                 10
                                                                            1681o(a)(2) from Defendant.
                                                                 11
                                                                                                    PRAYER FOR RELIEF
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12

                                                                            Plaintiff respectfully requests the Court grant Plaintiff the following relief
                               Henderson, Nevada 89052




                                                                 13

                                                                 14
                                                                      against Defendant:
                                                                 15

                                                                 16
                                                                                                FIRST CAUSE OF ACTION
                                                                                      VIOLATION OF THE FAIR CREDIT REPORTING ACT
                                                                 17                          15 U.S.C. § 1681 ET SEQ. (FCRA)
                                                                 18
                                                                           • actual damages pursuant to 15 U.S.C. § 1681n(a)(1);
                                                                 19

                                                                 20        • statutory damages pursuant to 15 U.S.C. § 1681n(a)(1);
                                                                 21
                                                                           • punitive damages as the Court may allow pursuant to 15 U.S.C. §
                                                                 22

                                                                 23           1681n(a)(2);
                                                                 24
                                                                           • costs of litigation and reasonable attorney’s fees, pursuant to 15 U.S.C. §
                                                                 25
                                                                              1681n(a)(3), and 15 U.S.C. § 1681(o)(a)(1) against Defendant for each
                                                                 26

                                                                 27           incident of negligent noncompliance of the FCRA; and
                                                                 28
                                                                           Case 2:21-cv-00973-JAD-NJK Document 1 Filed 05/21/21 Page 8 of 8




                                                                 1
                                                                          • any other relief the Court may deem just and proper.

                                                                 2                                       TRIAL BY JURY
                                                                 3      26. Pursuant to the Seventh Amendment to the Constitution of the United States
                                                                 4
                                                                           of America, Plaintiff is entitled to, and demands, a trial by jury.
                                                                 5

                                                                 6
                                                                      Dated: May 21, 2021
                                                                 7

                                                                 8                                          Respectfully submitted,
                                                                 9
                                                                                                            By     /s/ David Krieger, Esq.
                                                                 10
                                                                                                                   David Krieger, Esq.
                                                                 11                                                Nevada Bar No. 9086
                                                                                                                   Shawn Miller, Esq.
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                                                                   Nevada Bar No. 7825
                               Henderson, Nevada 89052




                                                                 13                                                KRIEGER LAW GROUP, LLC
                                                                 14
                                                                                                                   2850 W. Horizon Ridge Parkway
                                                                                                                   Suite 200
                                                                 15                                                Henderson, Nevada 89052
                                                                 16                                                Phone: (702) 848-3855
                                                                                                                   Email: dkrieger@kriegerlawgroup.com
                                                                 17
                                                                                                                   Email: smiller@kriegerlawgroup.com
                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
